USDC IN/ND case 2:12-cr-00109-PPS-APR document 72 filed 11/17/20 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION



 UNITED STATES OF AMERICA,                  )
                                            )
              Plaintiff,                    )
                                            )
      v.                                    )     NO. 2:12CR109-PPS
                                            )
 LAMAR D. JOHNSON,                          )
                                            )
              Defendant.                    )


                                OPINION AND ORDER


      Lamar Johnson, representing himself without an attorney, seeks a compassionate

release from prison in view of the COVID-19 pandemic. [DE 62.] Johnson is serving an

11-year sentence on his conviction under the Mann Act for interstate transportation of a

minor to engage in prostitution. Johnson’s motion, like those of thousands of other

federal prison inmates during the COVID-19 pandemic, invokes 18 U.S.C.

§3582(c)(1)(A)(i). As amended by the First Step Act, that provision authorizes a

defendant to seek a modification of an imposed term of imprisonment upon a showing

that “extraordinary and compelling reasons warrant such a reduction.”

      In his motion, Johnson relies on generalities about the pandemic, claims about

inadequate testing at FCI Pekin where he is housed, his claim that a fellow inmate died

from COVID-19, and the assertion that Johnson has respiratory problems including

asthma that make him particularly vulnerable. Subsequently, Johnson has submitted a
USDC IN/ND case 2:12-cr-00109-PPS-APR document 72 filed 11/17/20 page 2 of 5


letter in which he advises that he has now tested positive for COVID-19 (during an

outbreak in his prison housing unit), and complains about the lack of treatment for his

symptoms including shortness of breath. [DE 66.] The government has responded to

both of Johnson’s filings, and Johnson has filed several replies in which he again reports

a lack of therapeutic treatment for his COVID-19 and presents an account of his

personal growth while incarcerated.

       The First Step Act provides that a sentencing court may reduce a term of

imprisonment after considering the factors set forth in section 3553(a) if it finds that

“extraordinary and compelling reasons warrant such a reduction” and that such a

reduction “is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In other words, the compassionate release

statute directs me to consider three elements: (1) whether a reduction is consistent with

the factors listed in section 3553(a); (2) whether extraordinary and compelling reasons

warrant a sentence reduction; and (3) whether a reduction would be consistent with the

Sentencing Commission’s policy statements. The government concedes that Johnson

has met the administrative exhaustion requirements of §3582(c)(1)(A). [DE 64 at 6.]

       A defendant’s unusual or extreme vulnerability to COVID-19 might be shown to

warrant an early release from imprisonment based on the “extraordinary and

compelling” standard. Nevertheless, “the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release, especially considering BOP’s statutory role, and its


                                             2
USDC IN/ND case 2:12-cr-00109-PPS-APR document 72 filed 11/17/20 page 3 of 5


extensive and professional efforts to curtail the virus’s spread.” United States v. Raia,

954 F.3d 594, 597 (3rd Cir. 2020). In order to meet the applicable standard, a prisoner

could demonstrate that “his particular institution is facing a serious outbreak of

COVID-19 infections, the institution is unable to successfully contain the outbreak, and

his health condition places him at significant risk of complications should he contract

the virus.” United States v. Melgarejo, No. 12-cr-20050, 2020 WL 2395982, at *3 (C.D.Ill.

May 12, 2020).

       Unfortunately, Johnson has contracted the virus before his request for release

was fully briefed and could be ruled on. So the landscape of my ruling has changed,

and not in a way that supports Johnson’s release. Johnson demonstrates no

extraordinary and compelling reasons that warrant a reduction of his sentence now.

Johnson can no longer be protected from the virus by being released from prison. To

release Johnson while he is infectious would create a risk of his transmitting the virus

among the public. In his reply, Johnson reports that he is not contagious, but offers no

evidentiary support for such a claim. [DE 69 at 3.] Johnson’s projected release date is

November 11, 2021, so he has roughly one year remaining on his prison term, barring

loss of credits for good behavior. Recent research suggests that, after his recovery,

Johnson will likely have antibodies that give him immunity from a re-infection for at

least 5 to 7 months, and perhaps much longer. See https://www.healthline.com/-

health-news/how-long-does-immunity-last-after-covid-19-what-we-know (accessed

11/2/2020).


                                             3
USDC IN/ND case 2:12-cr-00109-PPS-APR document 72 filed 11/17/20 page 4 of 5


       In addition to these considerations, the government’s reports on Johnson’s

medical status at FCI Pekin do not support the extraordinary relief of early release.

Johnson tested positive on October 9. [DE 68 at 1.] Johnson was provided an inhaler to

assist with his breathing difficulties, and has not needed supplemental oxygen at any

time since contracting COVID-19. [Id. at 1-2.] His temperature has been normal

through six measurements since October 20. [Id. at 2.] As of October 26, Johnson’s

temperature and SaO2 levels were normal. [Id. at 2.] The record suggests that Johnson

is recovering without serious complications from a relatively mild case of COVID-19

infection.

       In reply, Johnson devotes most of his rambling 30 pages [DE 66, 69, 70, 71] to a

recounting of his difficult childhood, explanations of his past criminal conduct,

attestations about his reformation in prison, and complaints about prison conditions.

Johnson has not offered evidentiary support for his claims of a pre-existing condition

that increases his COVID risks. His complaints about the medical care at FCI Pekin do

not contradict the government’s assertion that Johnson is recovering from COVID-19

without serious complications.

       That Johnson has been infected with the COVID-19 coronavirus while in prison

is of course regrettable. But at this juncture Johnson has not shown that extraordinary

and compelling reasons exist for shortening his prison sentence and releasing him early,

when he has not demonstrated that his case is (or is likely to be) unusually severe, or




                                            4
USDC IN/ND case 2:12-cr-00109-PPS-APR document 72 filed 11/17/20 page 5 of 5


that releasing him into the community would be an appropriate measure from a public

health standpoint or based on the sentencing factors listed in §3553(a).

      ACCORDINGLY:

      Defendant Lamar D. Johnson’s Motion for Time Served or in the Alternative,

Request this Court Grant Petition a Compassionate Release [DE 62] is DENIED.

      SO ORDERED.

      ENTERED: November 17, 2020.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            5
